Exhibit 10.10.2

 

AMENDMENT NO. 2

to

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (“Amendment”) is made as of July 23,
2015, by and among MGC DIAGNOSTICS CORPORATION, a Minnesota corporation
(“Holding Company”), and MEDICAL GRAPHICS CORPORATION, a Minnesota corporation
(“Medical Graphics” and together with Holding Company, individually and
collectively, and jointly and severally, the “Borrower”), and BMO Harris Bank
N.A., a national banking association (the “Bank”).

 

RECITALS:

 

A.                  The Borrower and the Bank are parties to that certain Credit
Agreement, dated as of July 24, 2014, as amended prior to the date hereof (the
“Credit Agreement”).

 

B.                  The parties each desire to further amend the Credit
Agreement, as provided herein.

 

AGREEMENTS:

 

IN CONSIDERATION of the premises and mutual covenants herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                  Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as set forth in the Credit Agreement.

 

2.                  Amendment of Section 1.1. Section 1.1 of the Credit
Agreement is hereby amended (i) first by deleting the definition of “Revolving
Credit Expiration Date” from such Section, and (ii) then by adding the following
definition to such Section in its correct alphabetical order:

 

Revolving Credit Expiration Date: The date that first occurs: (i) July 31, 2016,
or (ii) the date on which the Revolving Credit Facility is terminated pursuant
to Section 10.2.

 

3.                  Amendment of Section 8.16. Section 8.16 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Section 8.16                  Maintain Cash on Deposit. Maintain cash on deposit
at the Bank in an amount not less than $3,600,000 (excluding any amount drawn
under the Revolving Credit Facility) until such time as the Borrower has
delivered to the Bank a Compliance Certificate for a fiscal quarter ending no
earlier than July 31, 2015 which demonstrates that the Borrower is in compliance
with the financial covenants set forth in Section 8.2.

 

   

 

 

 

4.                  Conditions to Effectiveness. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

 

(a)                  The Bank shall have received a counterpart signature page
to this Amendment, duly executed by the Borrower.

 

5.                  Representations and Warranties. To induce the Bank to enter
into this Amendment, the Borrower represents and warrants to the Bank as
follows:

 

(a)                  The execution, delivery and performance by the Borrower of
this Amendment and any other documents required to be executed and/or delivered
by the Borrower by the terms of this Amendment have been duly authorized by all
necessary corporate action, do not require any approval or consent of, or any
registration, qualification or filing with, any government agency or authority
or any approval or consent of any other person, do not and will not conflict
with, result in any violation of or constitute any default under, any provision
of the Borrower’s organizational documents, any agreement binding on or
applicable to the Borrower or any of its property, or any law or governmental
regulation or court decree or order, binding upon or applicable to the Borrower
or of any of its property and will not result in the creation or imposition of
any security interest or other lien or encumbrance in or on any of its property
pursuant to the provisions of any agreement applicable to the Borrower or any of
its property, other than liens in favor of the Bank.

 

(b)                  After giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement are true and correct as of the
date hereof as though made on the date hereof except to the extent that such
representations and warranties relate solely to an earlier date.

 

(c)                  After giving effect to this Amendment, there does not exist
any Default or Event of Default.

 

6.                  No Waiver. This Amendment is not intended to operate as, and
shall not be construed as, a waiver of any Default or Event of Default, whether
known to the Bank or unknown, as to which all rights and remedies of the Bank
shall remain reserved.

 

7.                  Binding Nature of Loan Documents. The Borrower acknowledges
and agrees that the terms, conditions and provisions of the Credit Agreement, as
amended hereby, and of each other Loan Document are fully binding and
enforceable agreements, and are not subject to any defense, counterclaim, set
off or other claim of any kind or nature. The Borrower hereby reaffirms and
restates its duties, obligations and liabilities under the Credit Agreement, as
amended hereby, and each other Loan Document.

 

   

 

 

 

8.                  Reference to the Loan Documents. From and after the date of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference to the “Credit Agreement”, “Loan Agreement” or
“Agreement”, “thereunder”, “thereof”, “therein” or words of like import
referring to the Credit Agreement in any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

9.                  Release. The Borrower hereby releases, acquits, and forever
discharges each of the Bank and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of any of them from any and all claims, causes of
action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which the Borrower may have
or claim to have now or which may hereafter arise out of or be connected with
any act of commission or omission of the Bank existing or occurring prior to the
date of this Amendment or any instrument executed prior to the date of this
Amendment relating to the Credit Agreement or any other Loan Document or any of
the transactions contemplated thereby. The provisions of this Section shall
survive payment of all Obligations and shall be binding upon the Borrower and
shall inure to the benefit of the Bank and its successors and assigns.

 

10.                  Estoppel. The Borrower represents and warrants that there
are no known claims, causes of action, suits, debts, liens, obligations,
liabilities, demands, losses, costs and expenses (including attorneys’ fees) of
any kind, character or nature whatsoever, fixed or contingent, which the
Borrower may have or claim to have against the Bank, which might arise out of or
be connected with any act of commission or omission of the Bank existing or
occurring on or prior to the date of this Amendment, including, without
limitation, any claims, liabilities or obligations arising with respect to the
indebtedness evidenced by any Loan Document.

 

11.                  Expenses. Without in any way limiting the generality of
Section 12.2 of the Credit Agreement, the Borrower hereby agrees to pay to the
Bank all of the Bank’s reasonable and documented legal fees and expenses
incurred in connection with this Amendment and/or any other Loan Document, which
amount shall be due and payable upon execution of this Amendment.

 

12.                  Captions. The captions or headings herein are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Amendment.

 

13.                  Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. Any executed counterpart of this
Amendment delivered by facsimile or other electronic transmission to a party
hereto shall constitute an original counterpart of this Amendment.

 

14.                  No Other Modification. Except as expressly amended by the
terms of this Amendment, all other terms of the Credit Agreement shall remain
unchanged and in full force and effect.

 

[The signature page follows.]

 

 

   

 

THE PARTIES HAVE EXECUTED this Amendment No. 2 to Credit Agreement in the manner
appropriate to each as of the date and year first above written.

 

The Borrower:

  MGC DIAGNOSTICS CORPORATION               By:   /s/ Wesley W Winnekins  
Title:   CFO               MEDICAL GRAPHICS CORPORATION               By: /s/
Wesley W. Winnekins   Title: CFO             The Bank:       BMO HARRIS BANK
N.A.               By: /s/ Sean Ball   Title: Vice President

 

 

 

 

   



 

 

 

 

